DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest a positive electrode for a lithium ion battery, the positive electrode comprising: a positive electrode current collector; a positive electrode active material layer formed on a surface of the positive electrode current collector; and a non-aqueous liquid electrolyte including an electrolyte containing lithium ions and a non-aqueous solvent, wherein the positive electrode active material layer includes a positive electrode active material and voids, the voids are filled with the non-aqueous liquid electrolyte, a proportion of a battery capacity based on a total amount of lithium ions in the non-aqueous liquid electrolyte existing in the positive electrode active material layer with respect to a battery capacity based on a total amount of the positive electrode active material is 3.5 to 15%, and a concentration of the electrolyte of the non-aqueous liquid electrolyte is 2 to 5 mol/L. Applicant teaches that since the battery capacity proportion has a value greater than or equal to a certain value, it can be said that a sufficient amount of lithium ions exists in advance30 around the positive electrode active material. Therefore, it is- 6 - thought that as the lithium ions existing around the positive electrode active material are incorporated into the positive electrode active material instead of the lithium ions supplied from the negative electrode active material, rapid discharging can be coped 5with. When the proportion of the battery capacity based on the total amount of lithium ions in the non-aqueous liquid electrolyte existing in the positive electrode active material layer is less than 3.5%, lithium ions capable of coping with rapid discharging around the positive electrode active material are not sufficient, and when the10 proportion is more than 15%, the rapid discharging characteristics are deteriorated owing to an increase in the solution resistance caused by increased concentration of the liquid electrolyte, or precipitation of a lithium salt. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724